Case: 14-60454      Document: 00513111504         Page: 1    Date Filed: 07/10/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60454
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 10, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

LUOM VAN NGO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:13-CR-88-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Luom Van Ngo appeals the sentence imposed for his guilty plea
conviction for mail fraud. He was sentenced to 36 months of imprisonment and
three years of supervised release and ordered to pay a $6,000 fine and $18,575
in restitution. He contends that the district court clearly erred by applying a
two-level enhancement pursuant to U.S.S.G. § 2B1.1(b)(10)(C) for an offense
involving sophisticated means.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 14-60454   Document: 00513111504     Page: 2   Date Filed: 07/10/2015


                                  No. 14-60454

        Section 2B1.1(b)(10)(C) provides for a two-level enhancement if the
offense involved “sophisticated means.” § 2B1.1(b)(10)(C). We review the
district court’s factual finding that § 2B1.1(b)(10)(C) applies for clear error.
United States v. Valdez, 726 F.3d 684, 695 (5th Cir. 2013). A factual finding is
not clearly erroneous so long as it is plausible in light of the record as a whole.
Id. at 692.
        Ngo defrauded the fund reserved for victims of the Deepwater Horizon
oil spill by misrepresenting both that he was the owner of a commercial fishing
business and that he incurred losses as a result of the oil spill. He obtained
and then altered licenses for commercial fishing and created numerous
fictitious business invoices to support his claim and conceal the fact that the
commercial fishing business did not exist.         He continued to use these
fraudulent documents in additional attempts to file fraudulent claims. The
investigating agent testified that most fraud cases related to the oil spill did
not involve a fictitious business or supporting documentation, bringing Ngo’s
conduct outside the scope of a simple fraud case. Therefore, the district court’s
finding that this offense involved sophisticated means was plausible in light of
the record as a whole and not clearly erroneous. See Valdez, 726 F.3d at 692,
695.
        The judgment of the district court is AFFIRMED.




                                        2